DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 5/25/2021.  Claims 1 and 3-20 are pending in the case.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claims 1, 3-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2015/0026613 A1, hereinafter Kwon). 

Claim 1
Kwon discloses a media player for playing media (“The mobile terminal…may include smart phone, a laptop computer,…a Portable Multimedia Player (PMP)” paragraph 0046), the media player comprising: a controller (fig. 1, the mobile terminal has components such as a controller 180); and 
a touchscreen operable to receive a touch input (“the display 151 and a touch sensitive sensor (referred to as a touch sensor) have a layered structure there between, the structure may be referred to as a touch screen. The display 151 may be used as an 
the controller being configured to control the media player in accordance with touch input data received from the touchscreen (“music-reproducing function, as illustrated in FIGS. 4D(a) and 4D(b) and FIGS. 4E(a) and 4E(b), is executed in the state where the illumination of the display unit 151 is turned off, the controller 180 controls the music-reproducing function, corresponding to the tap applied to the display unit 151” paragraph 0162); 
wherein the touchscreen has plural touch-sensitive input regions, the touch-sensitive input regions being associated with different media control functions (For example, the upper portion of one region 430 of the display play 151, as illustrated in FIG. 4D(a), is tapped on, the controller 180 increases volume (or an amount of sound).  In addition, if the lower portion of the one region 430, as illustrated in FIG. 4D(b), is tapped on, the controller 180 decreases the volume…,paragraph 0163-0165, Fig. 4D-Fig. 4E);
the controller being configured such that, in the case that the touchscreen is in an inactive display state and touch input data received from the touchscreen indicates that the touch input concerns a media control function, the controller operates to control the media player in accordance with the touch input data received from the touchscreen without causing the touchscreen to enter an active display state (“if a specific function is executed on the mobile terminal in a state where the illumination of the display unit 151 

Claims 3, 10, and 16
Kwon further discloses a media player configured such that a double-tap on the touchscreen is required as a touch input for at least one media control function in order to cause the touchscreen to output corresponding touch input data to the controller (“only if the tap that is applied at least two times or more (or multiple times) consecutively within the reference time, the controller 180 determines that the "tap" for controlling at least one or more of the functions is sensed by the sensing unit 140 (or the detection unit).” paragraph 0123, 0153, Fig. 3, Fig. 4D-4E).

Claims 4, 11 and 17
Kwon further discloses a media player configured such that the touchscreen is responsive to a tap on the touchscreen when not in the active display state so as to be able to register the tap as the first of a double-tap on the touchscreen (“only if the tap that is applied at least two times or more (or multiple times) consecutively within the reference time, the controller 180 determines that the "tap" for controlling at least one or more of the functions is sensed by the sensing unit 140 (or the detection unit).” paragraph 0123, 0153, Fig. 3, Fig. 4D-4E).


Claims 5, 12 and 18
Kwon further discloses a media player comprising a movement sensor configured to be responsive to movement of the media player as a result of a tap on the touchscreen so as to be able to register the tap as the first of a double-tap on the touchscreen (“On the other hand, in the mobile terminal according to the present invention, the first tap is detected through the use of the acceleration sensor, and the second tap is detected through the use of the touch sensor.” Paragraph 0143-0144).
  
Claims 6, 13 and 19
Kwon further discloses a proximity sensor configured to be responsive to proximity of a user's digit or other input device during a tap on the touchscreen so as to be able to register the tap as the first of a double-tap on the touchscreen (“a proximity sensor may be arranged at an inner region of the mobile terminal covered by the touch screen, or near the touch screen.  The proximity sensor indicates a sensor to sense presence or absence of an object approaching to a surface to be sensed” paragraph 0075).

Claims 8 and 15
Kwon discloses a method of operating a media player (“The mobile terminal…may include smart phone, a laptop computer,…a Portable Multimedia Player (PMP)” paragraph 0046), and a controller, wherein the touchscreen is operable to receive touch inputs and configured to output corresponding touch input data to the controller, wherein the touchscreen has an inactive display state, which is a power-
receiving a touch input at one of the plural touch-sensitive regions whilst the touchscreen is in the inactive display state (“music-reproducing function, as illustrated in FIGS. 4D(a) and 4D(b) and FIGS. 4E(a) and 4E(b), is executed in the state where the illumination of the display unit 151 is turned off, the controller 180 controls the music-reproducing function, corresponding to the tap applied to the display unit 151” paragraph 00162); 
determining that touch input data received from the touchscreen indicates that the touch input concerns a media control function (the tap gestures mean that the tap gesture is to be sensed at least two times or more consecutively within the reference time.  Therefore, the sensing of the "tap" hereinafter means that the tapping is applied substantially multiple times to the main body of the terminal or the object” paragraph 0124); and


Claim 9
Kwon further discloses the touchscreen has plural touch-sensitive input regions, the touch-sensitive input regions being associated with different media control functions (Fig. 4D-Fig. 4E plurality of input regions associated with different media control functions” paragraph 0163-0164).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. and Yim et al (US 20160014264 A1, hereinafter Yim).

Claims 7, 14 and 20
Kwon teaches the media player according to claim 1, Kwon does not appear to expressly teach a media player configured such that two simultaneous touches of the touchscreen is required as a touch input for at least one media control function in order to cause the touchscreen to output corresponding touch input data to the controller.
Yim teaches two simultaneous touches of the touchscreen is required as a touch input in order to cause the touchscreen to output corresponding touch input data to the controller (“the controller 180 can sense taps concurrently applied to at least two regions when the display unit is in an inactive state.” paragraph 0160).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the media player of Kwon to comprise such that two simultaneous touches of the touchscreen is required as a touch input for at least one media control function in order to cause the touchscreen to output corresponding touch input data to the controller.  One would have been motivated to make such a combination to help to avoid or minimize unintentional control of the media player.  

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHELET SHIBEROU/
Primary Examiner, Art Unit 2171